Order entered February 18, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01002-CV

                            DOUGLASS WENTWORTH, Appellant

                                                 V.

                                   LARRY WELSH, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-02448-C

                                             ORDER
       We GRANT appellee’s February 11, 2014 unopposed motion for an extension of time to

file a brief. Appellee shall file his brief on or before February 21, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE